DETAILED ACTION

This Action is responsive to the Amendments and Remarks filed on 11/23/2020. Claims 1-20 are pending. Claim 8 has been amended. Independent claims 1, 12 and 16 are previously presented


Response to Arguments/Remarks

Applicant's arguments filed 11/23/2020 have been fully considered  however, previous ground of rejection under 35 U.S.C. 103 as being unpatentable over Murphy et al. Patent No.: US 8769049, in view of Claudatos et al. Patent No.: US 8375005 B1 and further in view of Weinstein et al., US 2012/0191657 A1 has been maintained.

In response to Applicant’s arguments, Examiner has re-mapped the existing claim elements to relevant portions of references in order to enhance responses to the each of Applicant’s arguments. The detailed mapping can be found in the rejections of relevant sections of claims in addition to the Examiner’s response to the Applicant’s arguments below. This action is made final.

With respect to Applicant’s Remarks/Arguments regarding “receiving a request to restore” on page 9 lines 1-9, Applicant argues:

“Further with respect to Claim 1, such claim recites "predicting, by the computer, a probability of receiving a request to restore backup data on the client device" (emphasis added). Here, a probability of 'receiving' a request to restore backup data is 'predicted'. 
On page 5 of the current Office Action, the Examiner alleges that Claudatos teaches all such predicting-based aspects of Claim 1 at col. 6, lines 9-16 and col. 7, lines 9-10. At col. 6, lines 9-16, Claudatos describes predicting a file's usage. For example, a file that has been used recently causes its score to favor priority recovery. There is no mention of predicting a probability of receiving a request to restore backup data on the client device, as claimed. Instead, 'usage' of a file is predicted.”
“Still further with respect to Claim 1, such claim recites "responsive to the computer determining that the predicted probability of receiving a request to restore the backup data on the client device is greater than or equal to the probability threshold level, preemptively moving, by the computer, the backup data of the client device to a restore data staging tier in a multi-tiered backup data storage system" (emphasis added). Here, the backup data is preemptively moved to a restore staging tier responsive to the computer determining that the predicted probability of receiving a request to restore the backup data on the client device is greater than or equal to the probability threshold level.”

Reading the Applicant’s argument recited above in the light of specification of pending application, paragraph [0036]:

(Rybczyk [0036] Change management component 242, intelligent platform management interface component 244, alerting component 246, and related multi-client analysis component 248 reside on data processing system 200. Change management component 242 monitors and tracks hardware and software changes on client devices included in list of client devices 220 by analyzing change management data 254. For example, knowing when scheduled downtime will occur, along with the degree of risk involved in a change, may allow restore data manager 218 to determine or predict the probability or likelihood of receiving a data restore request corresponding to a client device)

Based on the recited paragraph above, Examiner finds that steps for calculating probability of receiving a data restore request is relied upon statistical data collected in the event of monitoring and tracking hardware/software changes in the past, causing downtime on client devices along with the degree of risk involved for the given task.
Note that Murphy discloses equivalent steps for predicting latency time for transmission of data (e.g., “receiving a data restore request”) between respective storage locations by monitoring and continually evaluating tracks properties of backup data, observing access frequency, tracking availability of backup data, checking health of respective storage downtime and uptime, (e.g., “knowing when scheduled downtime will occur”), bandwidth utilization of storage locations and etc. to facilitate proactive re-allocation of backup data (e.g., “preemptively moving, by the computer the backup data of the client device to a restore data staging tier in a multi-tiered backup data storage system”):
(Murphy, col.4 lines 45-56: “More particularly, when a user, on a client machine, selects a portion of data (e.g., a file, a system image, etc.) to be backed up, a monitor component 102 can commence evaluation of the portion of data. In addition, the monitor component 102 continually evaluates and tracks properties of other backup data stored at the storage locations 106. In one example, the monitor component 102 observes access frequency of backup data and/or time since backup data was generated. In another example, the monitor component 102 can track availability of backup data. For instance, the monitor component 102 can observe the number of replicas of a portion of backup data dispersed across storage locations 106.
In accordance with another aspect, the monitor component 102 can monitor storage locations 106 to track properties. For instance, properties can include health of respective storage locations, storage capacity (e.g., total and/or available capacity) of storage locations, availability of storage locations (e.g., downtime, uptime, etc.), bandwidth utilization of storage locations, or predicted latency times for transmission of data between respective storage locations. Such information about the storage locations can facilitate proactive re-allocation of backup data and/or adaptive distributions based upon changes to storage locations.”)

Regarding Applicant’s argument on Page 9, lines 29 – Page 10, line 6:  “. . . (3) a probability threshold level, (3) a determination being made that the predicted probability of receiving a request to restore backup data is greater than or equal to a probability threshold, or (4) performing a step/action - such as the claimed preemptively moving step/action - responsive to the computer determining that the predicted probability of receiving a request to restore the backup data on the client device is greater than or equal to the probability threshold level. Instead, a machine learning and reasoning component is described as being used to 'facilitate intelligent, automated selection of storage locations for information. Thus, it is further urged that Claim 1 has been erroneously rejected due to such additional prima facie obviousness deficiencies.”

Reading the Applicant’s argument recited above in the light of specification of pending application, paragraph [0058]:

(“Rybczyk [0058] lines 10 - [0059]: “The probability threshold level used depends on the amount of high speed storage available for housing the restore data. The lower the availability of the high speed storage is, the higher the probability must be.”
Rybczyk [0059] “If the computer determines that the predicted probability of receiving a request to restore the backup data on the client device is less than the probability threshold level no output of step 310, then the process proceeds to step 314 . If the computer determines that the predicted probability of receiving a request to restore the backup data on the client device is greater than or equal to the probability threshold level, yes output of step 310, then the computer preemptively moves the backup data of the client device to a fastest data storage tier in a multi - tiered backup data storage system (step 312)”)

Examiner interprets: “The probability threshold level used depends on the amount of high speed storage available for housing the restore data.”  as an equivalent step of:
(Murphy col. 1, lines 60-65: “Statistical models are utilized to dynamically re-allocate backup information among storage locations and/or layers to ensure availability of data, minimum latency upon restore, and minimum bandwidth utilization upon restore. In addition, heuristics or machine learning techniques can be applied to proactively detect failures or other changes in storage locations such that backup information can be reallocated accordingly prior to a failure”)

Because, the teachings of Murphy, a method of “statistical model” allocates back up information at the most optimum location by enduring availability of data, minimum latency upon restore, and minimum bandwidth utilization upon restore. These are the steps for identifying most optimum available location for “fast data transmission/restoration”, which implies “the amount of high speed storage available for housing the restore data” as the Examiner finds in the Applicant’s argument/remarks.

With respect to Applicant’s argument on Page 12, line 13: “weighted score” of claim 5:
“On page 10 of the current Office Action, the Examiner alleges that Rom teaches all aspects of Claim 5 at paragraph [0067], lines 4-11. There, Rom describes that once mapped and weighted, the scores for each component may be combined to generate a total throughput score of the overall system. Notably, this cited passage does not describe a 'weighted score' for each respective data source corresponding to each respective client device”

Reading the recited argument above in the light of specification of paragraph [0054], [0063] and [0064]:

 (Rybczyk [0054] Illustrative embodiments generate a total score for each respective client based on scoring the information from each respective data source. Illustrative embodiments also weight each respective score to generate the total score. For example, total client score = check - in score * weight 1 + change management score * weight 2 + IPMI score * weight 3 + alerting score * weight 4. Then, illustrative embodiments sort the client scores in descending order as an array. Illustrative embodiments load backup data onto the restore data staging tier corresponding to highest - scoring clients if not already present.)
(Rybczyk [0063] Further , the computer adjusts the calculated score of each respective data source in the plurality of data sources using a different assigned weight to each respective data source to form a weighted score for each respective data source (step 410). 
Rybczyk [0064] Subsequently, the computer calculates a total client score for each respective client device based on the weighted score for each respective data source corresponding to each respective client device (step 412).

Thus, Examiner interprets a “weighted score” is combination of weight x score to represents a degree of significant to prioritize plurality of data sources (e.g., client devices) for loading their backup data onto the restore data staging tier corresponding to highest scoring clients.  In another words, “weighted score” is a value calculated by magnitude (score) x priority (weight), and used for ranking (ordering) the backup data to place in a restore data staging tier to predict potential demand of backup request. 
Similarly, Rom discloses a method of creating “key performance indicator (KPI)” based on the combination of weight factor x score (magnitude) to determine any shift in an individual sensor’s performance to identify potential failure of the component to (ROM et al., par [0039]):
   
    PNG
    media_image1.png
    422
    755
    media_image1.png
    Greyscale


Therefore, Examiner came to a conclusion that value of “KPI” a result of function based on ‘weight’ and ‘score’ from a sensor (e.g., “data source”), which is equivalent steps for calculating “plurality of data sources using a different assigned weight to each respective data source to form a weighted score” as pending Application indicated. (See, Rybczyk par. [0063])

As for Applicant’s argument on page 13:
“Still further with respect to Claim 6, it is noted that the Examiner fails to articulate why a person of ordinary skill in the art would have combined the teachings of the cited references when rejecting such claim. Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness. KSR Int 'l. Co. v. Teleflex, Inc., 550 U.S. 398 (2007) Thus, it is further urged that Claim 6 (and dependent Claims 7 and 8) has been erroneously rejected.”
Applicant is advice to note that claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy (primary reference), where the claim 6 is a dependent claim of 5 and claim 5 is also dependent claim of claim 4. Thus, Applicant should look for the Examiner’s articulation of reasoning with some rational underpinning to support the legal conclusion of obviousness at claim 4.
As for the rest of arguments, Applicant is advised to review detailed mapping of claim limitations to the each of relevant sections below. 


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 12, 13, 14, 16, 17, 18, are rejected under 35 U.S.C. 103 as being unpatentable over Murphy et al.  Patent No.: US 8769049 B2, hereinafter Murphy, in view of Claudatos et al. Patent No.: US 8375005 B1, hereinafter Claudatos and further in view of Weinstein et al., US 2012/0191657 A1, hereinafter Weinstein.

As per claim 1, (Previously Presented) A computer-implemented method for pre-fetching and staging restore data, the computer-implemented method comprising: collecting, by a computer, a set of data corresponding to a client device from each respective data source 
Murphy discloses a method of collecting distributed data (e.g., “a set of data”) among peers (e.g., “corresponding to a client device”) such as backup client 522, 532, 542 and stores at local data storage unit (See FIG.5):
(Murphy col. 10, lines 6-14: “In addition to standard peer functionality, super peer(s) 520 can be responsible for collecting, distributing, and/or indexing data among peers 520-540 in the local network. For example, super peer 520 can maintain a storage index 526, which can include the identities of respective files and/or file segments corresponding to peers 520-540 as well as pointer(s) to respective location(s) in the network and/or in cloud data storage 514 where the files or segments thereof can be found.”)

With respect to claim 1, Murphy does not explicitly discloses assigning a score for each set of data collected from each respective data source:
determining, by the computer, a score for each set of data collected from each respective data source; 

However, Murphy in view of Claudatos discloses a method of adding more points to its priority score based on predicted usage of the file (“a score for each set of data”).  For instance, if the file's predicted next use is close to the current date or time, more points could be added (e.g., “collected from each respective data source”) to its priority score. Thus, the score is directly related to the predicted next use, (e.g., “statistical analysis”) close to the current time.
 (Claudatos, col. 6, lines 11-18: “This file might also have a predicted usage date that is a year away, which might cause its predicted usage score to favor lower priority. Scoring may be used to reflect priority determinations that have been made. For example, a file falling within the specified time period could 15 have a certain number of points added to its priority score, and if the file's predicted next use is close to the current date or time, more points could be added to its priority score.”)

One of ordinary skill in the art would have motivated to use the teachings of Claudatos, a method of adding more points to its priority score based on predicted usage of the file because it offers a means to sort the list of scores, prioritizing source of data in ascending order and then load them onto the staging tier for access, which improves steps to maintain data sources in a limited storage space in most efficient manner.

predicting, by the computer, a probability of receiving a request to restore backup data on the client device 
Murphy discloses a method of facilitating distribution of backup information across storage locations using statistical model to endure availability of data, minimum latency upon restore and minim bandwidth utilization upon restore (e.g., “a probability of receiving a request to restore backup data”). For instance, the properties can include health of respective storage locations, storage capacity (e.g., total and/or available capacity) of storage locations, availability of storage locations (e.g., downtime, uptime, etc.), bandwidth utilization of storage locations, or predicted latency times for transmission of data between respective storage locations (e.g., “predicting, by the computer”)
(Murphy col. 1, lines 55-65: “The subject innovation relates to systems and/or methodologies that facilitate intelligent distribution of backup information across storage locations in network-based backup architectures. A virtual layering of backup information across storage locations in the backup architecture can be implemented. Statistical models are utilized to dynamically re-allocate backup information among storage locations and/or layers to ensure availability of data, minimum latency upon restore, and minimum bandwidth utilization upon restore. Backup information can be monitored to discover access trends over time.”)
Murphy col. 7, lines 12-23: “In accordance with another aspect, the monitor component 102 can include a machine evaluation component 304 that analyzes storage locations 106. In one example, the machine evaluation component 304 can ascertain properties of the storage locations 106. In addition, properties of the storage locations 106 can be tracked to monitor changes over time. The properties can include health of respective storage locations, storage capacity (e.g., total and/or available capacity) of storage locations, availability of storage locations (e.g., downtime, uptime, etc.), bandwidth utilization of storage locations, or predicted latency times for transmission of data between respective storage locations.”)

based on analysis of the set of data collected from each respective data source and the score determined for each set of data collected from each respective data source; 
Murphy discloses a method of analyzing backup information by monitoring backup information and storage locations to acquire data (e.g., “collected from each respective data source”) related to properties, characteristics or trends associated with storage location (e.g., “based on analysis of the set of data”) in order to facilitate adaptive re-allocation and proactively shifting of data in response to changes in backup data or storage locations:
(Murphy, col. 6, lines 48-59: “FIG. 3 illustrates a system 300 that facilitates observation and analysis of backup information and storage locations in accordance with one or more aspects. As FIG. 3 illustrates, system 300 can include a monitor component 302 that can observe backup information and/or storage locations to acquire data that relates to properties, characteristics, or trends associated with the storage locations. The acquired data can be employed to facilitate intelligent distribution of backup data among the storage locations. In addition, the data can facilitate adaptive re-allocations and proactive shifting of data in response to changes in backup data or storage locations.”)

determining, by the computer, whether the predicted probability of receiving a request to restore the backup data on the client device is greater than or equal to a probability threshold level; 

and responsive to the computer determining that the predicted probability of receiving a request to restore the backup data on the client device 

is greater than or equal to the probability threshold level, 
 (Murphy discloses a method of ability to reason or draw conclusions about, e.g., infer, the current or future state of a system based on existing information about the system.

(Murphy, col 8 lines 52-61: "As system 400 further illustrates, a machine learning and reasoning (MLR) component 412 can be employed to facilitate intelligent, automated selection of storage locations for respective information. In one example, MLR component 412 can utilize any suitable artificial intelligence (AI), machine learning, and/or other algorithm(s) generally known in the art. As used in this description, the term "intelligence" refers to the ability to reason or draw conclusions about, e.g., infer, the current or future state of a system based on existing information about the system."
Murphy, col. 9, lines 1-13: For example, one or more of numerous methodologies can be employed for learning from data and then drawing inferences from the models so constructed, e.g., hidden Markov models (HMMs) and related prototypical dependency models, more general probabilistic graphical models, such as Bayesian networks, e.g., created by structure search using a Bayesian model score or approximation, linear classifiers, such as support vector machines (SVMs), non-linear classifiers, such as methods referred to as "neural network" methodologies, fuzzy logic methodologies, and other approaches (that perform data fusion, etc.) in accordance with implementing various automated aspects described herein.)

preemptively moving, by the computer, the backup data of the client device to a restore data staging tier in a multi-tiered backup data storage system, 
Murphy discloses that the tier component 104 can proactively re-allocate backup data (e.g., “preemptively moving”) to provide optimal locality (e.g., “data staging tier”) and reduce restore latency upon recovery of the client machine:
(Murphy, col.5 lines 28-36: “In another aspect, the tier component 104 can proactively re-allocate backup data. For example, storage location monitoring by the monitor component 102 to detect that a client machine is experiencing critical failures or imminent threats of critical failures. In response, the tier component 104 can re-allocate data required to restore the client machine to storage locations within the virtual layers to provide optimal locality and reduce restore latency upon recovery of the client machine.”)

wherein the multi-tiered backup data storage system comprises the restore data staging tier and one or more backup data storage tiers, wherein storage devices in the restore data staging tier provide faster access to data relative to storage devices in the one or more backup data storage tiers.
(Murphy discloses a method of configuring a network architecture, comprise of plurality of peers (e.g., “multi-tiered backup data storage system”) containing data store unit which may have installed with volatile memory (e.g., “faster access to data relative to storage devices”) :
Murphy, col. 10 lines 19-27: “It is to be appreciated that the data stores illustrated in system 500 (e.g., data stores 514, 524, 534, and 544) can be, for example, either volatile memory or nonvolatile memory, or can include both volatile and nonvolatile memory. By way of illustration, and not limitation, nonvolatile memory can include read only memory (ROM), programmable ROM (PROM), electrically programmable ROM (EPROM), electrically erasable programmable ROM (EEPROM), or flash memory.”)

With respect to claim 1, Murphy does not explicitly discloses a method of configuring client backup software periodic check-ins, intelligent platform management interface status data and alerting system data:
in a plurality of data sources of the client device, wherein the plurality of data sources includes two or more of: client backup software periodic check-ins, change management system data, intelligent platform management interface status data, alerting system data, and related multi-client analysis data; 

However, Weinstein discloses a method of having client software to automatically creates schedules to backup files and settings of client devices on a regular bases (e.g., “client backup software periodic check-ins”) as well as providing an exemplary web browser interface 940 for displaying the MAIN DASHBOARD of a user's online backup account (e.g., “intelligent platform management interface status data”) including alerts (e.g., “alerting system data”) and various status messages regarding the user's online backup account:
(Weinstein, par. [0007] lines 1-8: “To back up Personal Computers, MAC computers, Tablets, and Personal Device assistants (PDAs ), a HALO application (a.k.a., DS Client Software) is automatically transferred to the user's primary device via an external USB™ storage device or wireless storage device (a.k.a., local backup device). The application (a.k.a., DS Client Software) then automatically creates schedules to backup information (files and settings) on a regular basis”
Weinstein, par. [0074] lines 1-8: “FIG. 12 shows an exemplary web browser interface 940 for displaying the MAIN DASHBOARD of a user's online backup account. As shown in FIG. 12, all of the client devices 300 under the user's online backup account are displayed on the MAIN DASHBOARD. Additionally, various alerts 941, 942 and various status messages 943, 944 regarding the user's online backup account may be displayed on the MAIN DASHBOARD.”)

Thus, one of ordinary skill in the art would have motived to use teachings of Weinstein, providing an exemplary web browser interface for displaying the MAIN DASHBOARD of a user's online backup account because it features informing users with most-up-to-dated current status of backup in the user’s account therefore, it greatly enhances user experience of system.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Claudatos and Weinstein into the combined system of Murphy because, the they are analogous art as being directed to the same field of endeavor, the systems and methods for performing restore operations on backed up data.

As per claim 2, (Previously Presented) The computer-implemented method of claim 1 further comprising: determining, by the computer, whether the request to restore the backup data on the client device was received; 
Murphy teaches a method of configuring a network system which facilitate communications between the client(s) and the server(s) wherein each of node comprised of data store:
 (Murphy, FIG.9, element 902 (client(s)), element 903 (server(s) and col. 14, lines 8-11: The system 900 includes a communication framework 906 (e.g., a global communication network such as the Internet) that can be employed to facilitate communications between the client(s) 902 and the server(s) 904.)

and responsive to the computer determining that the request to restore the backup data on the client device was received, 
Murphy discloses, backup component 202 can be utilized to back up a set of files and/or other information at a regular interval in time, upon the triggering of one or more events (e.g., “.. responsive to the computer determining ..”) such as modification of a file or based on any other suitable activating criteria (e.g., “the request to restore the backup data”):
(Murphy, col. 6, lines 5-9: “In one example, backup component 202 can be utilized to back up a set of files and/or other information at a regular interval in time, upon the triggering of one or more events (e.g., modification of a file), and/or based on any other suitable activating criteria.”)

restoring, by the computer, the backup data on the client device from the restore data staging tier in the multi-tiered backup data storage system.  
Murphy discloses a method of configuring network based backup system to perform restoration of backup data (e.g., “restoring, by computer”) by retaining on a global location within a network or internetwork (e.g., a “cloud”) as well as one or more peers (e.g., “data staging tier in the multi-tiered backup data storage system”).
 (Murphy, col. 2, lines 7-13: “In accordance with one aspect, a hybrid backup architecture can be employed wherein backup data can be retained on a global location within a network or internetwork (e.g., a "cloud") as well as one or more peers. Accordingly, some or all backup data can be obtained from either the cloud or a nearby peer, thus reducing latency and bandwidth consumption associated with restore operations”)
Furthermore, backup component 202 can be utilized to back up a set of files and/or other information at a regular interval in time, upon the triggering of one or more events:
Murphy, col. 6, lines 5-9: “In one example, backup component 202 can be utilized to back up a set of files and/or other information at a regular interval in time, upon the triggering of one or more events (e.g., modification of a file), and/or based on any other suitable activating criteria.”)

Regarding claim 3, (Original) The computer-implemented method of claim 1 further comprising: Murphy does not explicitly teaches: assigning, by the computer, a weight to each respective score determined for each respective data source. 
However, Claudatos teaches scoring and weighting on data to determine the importance of each: (Claudatos et al. Patent No.: US 8375005 B1, col. 6, lines 13-16: “Scoring may be used to reflect priority determinations that have been made. For example, a file falling within the specified time period could have a certain number of points added to its priority score”, col.7 lines 9-10: “weighting may be used to determine the importance of each characteristic to the restoration priority”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Claudatos into the system of Murphy because assigning the score or weight on the each data source offer additional dimensions that could improve the functional utility recovery rate, resulting performing restore operations on backed up data.

Claims 4, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy, in view of Claudatos further in view of in view of Weinstein and Chen et al. Pub. No.: US 2018/0060587 Al, hereinafter Chen.

Regarding claim 4, (Original) The computer-implemented method of claim 3 further comprising: Murphy and combined reference do not explicitly teaches: 

adjusting, by the computer, the score for each set of data collected from each respective data source in the plurality of data sources
However, Claudatos discloses that scoring may be used to reflect priority determination to predict usage date. For instance, a file (e.g., “for each set of data”) may have been used recently, which might cause its timestamp score to favor priority recovery. This file might also have a predicted usage date that is a year away, which might cause its predicted usage score to favor lower priority:
(Claudatos, col. 6, lines 11-18: “This file might also have a predicted usage date that is a year away, which might cause its predicted usage score to favor lower priority. Scoring may be used to reflect priority determinations that have been made. For example, a file falling within the specified time period could have a certain number of points added to its priority score, and if the file's predicted next use is close to the current date or time, more points could be added to its priority score.”)

using the assigned weight to each respective score to form a weighted score for each respective data source. 
Moreover, Chen discloses the continuous update of the service data collected by the client device by employing the aggregation method that can be triggered for determining an aggregated result (e.g., “using the assigned weight”). For instance, a continuous update of the service data collected by the client devices (e.g., “each set of data collected from each respective data source”) can trigger a continuous change of (e.g., “adjusting”) the aggregated result (e.g., using ‘the assigned weight’ of Claim 3) of the pre-set variable:
(Chen, par. [0068] lines 5-11: “For every subsequent operation behavior, the aggregation method can be triggered for determining an aggregated result. A continuous update of the service data collected by the client device can trigger a continuous change of the aggregated result of the pre-set variable. The computing method of the aggregated result of the pre-set variable can include lightweight computing.”
Chen [0071] The aggregated data is processed to determine a risk score (314). Determining a risk score includes inputting the aggregated result into a risk model and performing risk identification on the operation behavior of the user according to an output result from the risk model. The server receives the value of the pre-set variable sent by the client and uses it as an input to a risk identification model.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Claudatos into the system of Murphy and combined, because the teachings of Claudatos, the method of continuous update of the service data, reflect the score or weight on the each data source offers up-to-dated state of system, resulting improved performance on restore operations on backed up data.
One of ordinary still in the art also would have motivated to combine teachings of Chen into the system of Murphy and combined, because the aggregation method can be used for triggering an event to determine and initiate moving backup data to a staging area or nearby location to be ready for a request ahead of time. Thus, it improves overall system performance and achieving enhanced user experiences.

Claims 5, 6, 7, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy, in view of Claudatos, further in view of Weinstein, Chen and Rom et al. Pub. No.: US 2013/0212440 A1 and hereinafter Rom.

Regarding claim 5, (Original) The computer-implemented method of claim 4 further comprising: 
Murphy and combined references do not explicitly teaches: calculating, by the computer, a total client score for each respective client device based on the weighted score for each respective data source corresponding to each respective client device. 
However, Rom teaches the method of combining mapped weight and total scores (e.g., “weighted score”) for each component to generate the total score (e.g., “a total client score for each respective client device based on the weighted score. (Also, refer to “Responses to Applicant’s Argument and Remarks” where Rom’s disclosure of calculating the value of “KPI” using weight and score)
(Rom et al. Pub. No.: US 2013/0212440 A1, par. 0067, lines 4-11: “Once mapped and/or weighted, the total scores for each component (e.g., column 6) may be combined in the performance function to generate a total throughput score for the overall system (e.g., column 6, bottom row). The total scores (e.g., for each factor and the overall system) may be compared to one or more thresholds or ranges to determine the level or category of success or failure.”)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Rom into the system of Murphy and combined because the total throughput score, which is based on the weights and scores of each components (or data in this case) offers the enhanced means for predicting the probability of a restore operation request.
 
Regarding claim 6, (Original) The computer-implemented method of claim 5 further comprising: 
Murphy teaches a method of prioritizing the locality of backup data. (e.g., highest-scoring client device is first) to reduce latency associated with restoration: sorting, by the computer, a list of client devices in descending order based on the total client score for each respective client device so that a highest-scoring client device is first in the sorted list. 
(Murphy, lines 6-13:  “In another example, the virtual layers can be constructed relative to an origin location (e.g., a restoring client machine) such that locality of backup data is prioritized. For instance, backup data that is frequently accessed and newer (e.g., as determined by the monitor component 102, for example) can be stored a storage location that is closer to a restoring client machine on a network to reduce latency associated with restoration.”)

As per claim 7, (Previously Presented) The computer-implemented method of claim 6 further comprising: determining, by the computer, whether space exists for allocation in the restore data staging tier of the multi-tiered backup data storage system; 
Murphy teaches a method of systems and/or methodologies that facilitate intelligent distribution (e.g., “determining, by the computer”) of backup  information across storage locations (e.g., “whether space exists for allocation”) by utilizing statistical models to dynamically re-allocate backup information among storage locations (e.g., “for allocation in the restore data staging tier”) and/or layers to ensure availability of data, minimum latency upon restore, and minimum bandwidth utilization upon restore: 
(Murphy, col.1 lines 55-65: The subject innovation relates to systems and/or methodologies that facilitate intelligent distribution of backup information across storage locations in network-based backup architectures. A virtual layering of backup information across storage locations in the backup architecture can be implemented. Statistical models are utilized to dynamically re-allocate backup information among storage locations and/or layers to ensure availability of data, minimum latency upon restore, and minimum bandwidth utilization upon restore.)

responsive to the computer determines that space does exist for allocation in the restore data staging tier of 
Murphy discloses a method of utilizing backup component 202 to back up a set of files and/or other information at a regular interval in time, upon the triggering of one or more events (e.g., “responsive to the computer determines that space does exist for allocation”)
(Murphy, col.6 lines 3-9: “Additionally or alternatively, backup component 202 can reside on a disparate computing device (e.g., as 5 a remotely executed component). In one example, backup component 202 can be utilized to back up a set of files and/or other information at a regular interval in time, upon the triggering of one or more events (e.g., modification of a file), and/or based on any other suitable activating criteria)

the multi-tiered backup data storage system, pre-fetching, by the computer,
(See Murphy [FIG. 5], elements 514, 524, 534, 544 shows multi-tiered back up data storage units)

 backup data of the highest-scoring client device from a set of backup data storage tiers; and loading, by the computer, the backup data of the highest-scoring client device on the restore data staging tier of the multi-tiered backup data storage system. 
Murphy teaches a method of configuring system for allocating “Hot data” (e.g., “backup data of the highest-scoring client device”) to the nearest locality, enduring minimal latency to restore and/or highest availability and also may be placed on a volatile memory (e.g., “pre-fetching”) for faster access of data:
 (Murphy, FIG.1 element 104 and col 5, lines 40-45: “Hot data refers to backup data that is frequently accessed and/or recently generated (e.g., data recently backed up). The tier component 104 can infer that hot data is more likely to be restored and, accordingly, allocate such data to layers corresponding to nearest locality, minimal latency to restore and/or highest availability.”)
(Murphy, Fig.5, element 514, 524, 534, 544, col.10, lines 19-27: “It is to be appreciated that the data stores illustrated in system 500 (e.g., data stores 514, 524, 534, and 544) can be, for example, either volatile memory or nonvolatile memory, or can include both volatile and nonvolatile memory. By way of illustration, and not limitation, nonvolatile memory can include read only memory (ROM), programmable ROM (PROM), electrically programmable ROM (EPROM), electrically erasable programmable ROM (EEPROM), or flash memory.)

As per claim 8, (Currently Amended) The computer-implemented method of claim 7 further comprising: responsive to the computer determining that space does not exist for allocation in the restore data staging tier of the multi-tiered backup data storage system, determining, by the computer, whether backup data corresponding to lower scoring client devices exists in the restore data staging tier; and responsive to the computer determining that backup data corresponding to lower scoring client devices does exist in the restore data staging tier, removing, by the computer, the backup data corresponding to the lower scoring client devices from the restore data staging tier.  
Murphy discloses a method of placing data in terms of access frequency. For instance, cold data (e.g., “lower scoring client devices exists in the restore data staging tier”) can refer to backup information that is infrequently accessed and/or older. The tier component 104 can infer that cold data is least likely to be restored and distribute such data to locations less optimal in terms of locality but offer cheap storage. 
In another words, cold data may be removed from optimal locality (e.g., “removing, by the computer, the backup data corresponding to the lower scoring client devices from the restore data staging tier”) and placed to less optimal locality but cheaper, abundant storage units instead.
(Murphy, col.7, lines 12-31: “The tier component 104 can infer that hot data is more likely to be restored and, accordingly, allocate such data to layers corresponding to nearest locality, minimal latency to restore and/or highest availability. Cold data, in contrast, can refer to backup information that is infrequently accessed and/or older. The tier component 104 can infer that cold data is least likely to be restored and distribute such data to locations less optimal in terms of locality but offer cheap storage.”
Murphy, col. 8, lines 9-12: “The distribution component 408 can allocate hot data to storage locations that provide optimal locality to a possible restoring machine such as peers 402 and/or super peers 404. Cold data can be placed to storage locations with less optimal locality but cheaper, abundant storage such as super peer 404 and cloud storage 406.”)

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy, in view of Claudatos, further in view of Weinstein and Ferlitsch et al.  Pub. No.: US 2017/0322794 Al, hereinafter Ferlitsch.

As per claim 9, (Original) The computer-implemented method of claim 1, wherein the plurality of data sources is a group consisting of a backup check-in component, a missing file component, a change management component, an intelligent platform management interface component, an alerting component, and a related multi-client analysis component.  

Murphy does not explicitly teaches a method of data sources consisting a backup check-in component, a missing file component, a change management component, an intelligent platform management interface component, an alerting component, and a related multi-client analysis component.  
However, Ferlitsch teaches using the validation application 108 (multi-client analysis component) to validate data integrity and identify corrupted, missing or wrong version of files during the data synchronization process between client and cloud service provider. For instance, cloud service may send (pre-check passes, e.g., “check-in component”), a message to the desktop client (e.g., “an alerting component”) syncing device to proceed with the upgrade, where client manifest 116 may comprise a list of account information selected from a group consisting of  folders, files, file sizes, file paths, last change dates, and combinations “(e.g., “change management component”) for validation application 108 to determine the unmatched data, when necessary 

(Ferlitsch [0048] lines 5-13: “A validation application 108 is embedded in the non-transitory memory 106 and enabled as a sequence of processor executable instructions for pre-validating a mirrored copy of client device data stored in the non-transitory memory prior to upgrading a remote server syncing application. In response to the upgrade being initiated, the validation application 108 sus pends syncing between the remote server 102 and a client device 110, as performed by initial syncing application 111.”
Ferlitsch [0050] However, if the client manifest 116 fails to match the initial server manifest 112, the validation application 108 determines unmatched data, resyncs with the client device 110, and requests the unmatched data 122 from the client device. Unmatched data is typically a corrupted file, missing file, corrupted file name, wrong version of a file, or a corrupted file path. After archiving the unmatched (corrected) data in memory 106, the validation application installs the syncing application upgrade 120,
Ferlitsch [0052] In another aspect, the initial server manifest 112 comprises a list of account information such as client folders, files, file sizes, file paths, last change dates, and combinations thereof. Likewise, the client manifest 116 may comprise a list of account information selected from a group consisting of folders, files, file sizes, file paths, last change dates, and combinations thereof. The validation application 108 determines the unmatched data, when necessary, by comparing the initial server manifest account list to the client manifest account list.
Ferlitsch [0093] FIG. 8 is a diagram depicting a continuation of the sequence of actions performed in FIG. 7. Otherwise (pre-check passes), the cloud service sends a message to the desktop client syncing device to proceed with the upgrade. Upon receiving the message, the desktop client syncing device performs the upgrade of the client side of the soft ware.)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Ferlitsch into the system of Murphy and combined because employing data validation service improves the quality of data restoration service and secures the data integrity.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Murphy, in view of Claudatos, further in view of Weinstein and DESHPANDE et al. Pub. No.: US 2017/0289226 Al, hereinafter Deshpande.

As per claim 10, (Currently Amended) The computer-implemented method of claim 1, wherein the  

Murphy and the combined references does not indicate configuring network backup system comprising restore data staging tier is being selected from a group consisting of a solid-state drive, a flash storage, and a storage class memory. 
 
However, Deshpande teaches a method of storing frequently access data in the dynamic or static storage devices for faster access: (DESHPANDE, par. 0040, lines 13-17 and par. 0042: Memory 330 includes a random access memory (RAM), a read only memory (ROM), and/or another type of dynamic or static storage device (e.g., a flash memory, a magnetic memory, and/or an optical memory) that stores information and/or instructions for use by processor 320. [0041] Storage component 340 stores information and/or software related to the operation and use of device 300. For example, storage component 340 may include a hard disk (e.g., a magnetic disk, an optical disk, a magneto-optic disk, and/or a solid state disk), a compact disc (CD), a digital versatile disc (DVD), a floppy disk, a cartridge, a magnetic tape, and/or another type of non-transitory computer-readable medium, along with a corresponding drive)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Deshpande into the system of Murphy and combined because storing frequently accessed data in a faster access storage unit improve the data transfer rate, which results overall performance improvement on data restoration process.

As per claim 11, (Original) The computer-implemented method of claim 10, 

Murphy teaches storing data in relatively slower access speed storage units for less frequently accessed data:
wherein one or more other tiers of the multi-tiered backup data storage system are selected from a group consisting of a hard disk drive, a recordable compact disk, and a magnetic tape.  (Murphy et al.  Patent No.: US 8769049 B2, col. 14 lines 42-53: The computer 1002 further includes an internal hard disk drive (HDD) 1014 (e.g., EIDE, SATA), which internal hard disk drive 1014 may also be configured for external use in a suitable chassis (not shown), a magnetic floppy disk drive (FDD) 1016, (e.g., to read from or write to a removable diskette 1018) and an optical disk drive 1020, (e.g., reading a CD-ROM disk 1022 or, to read from or write to other high capacity optical media such as the DVD). The hard disk drive 1014, magnetic disk drive 1016 and optical disk drive 1020) can be connected to the system bus 1008 by a hard disk drive interface 1024, a magnetic disk drive interface 1026 and an optical drive interface 1028, respectively)

As per claim 12, (Previously Presented) A computer system for pre-fetching and staging restore data, the computer system comprising: a bus system; a storage device connected to the bus system, wherein the storage device stores program instructions; and a processor connected to the bus system, wherein the processor executes the program instructions to:   collect a set of data corresponding to a client device from each respective data source in a plurality of data sources; determine a score for each set of data collected from each respective data source; predict a probability of receiving a request to restore backup data on the client device based on analysis of the set of data collected from each respective data source and the score determined for each set of data collected from each respective data source; determine whether the predicted probability of receiving a request to restore the backup data on the client device is greater than or equal to a probability threshold level; and preemptively move the backup data of the client device to a  

Claims 12 is analogous to claims 1 except that it is directed to a computer system and is rejected as indicated above and therefore likewise rejected.

As per claim 13, (Previously Presented) The computer system of claim 12, wherein the processor further executes the program instructions to: 

Murphy teaches a method of configuring system that can be employed to facilitate communications between the client(s) and the server(s):
determine whether the request to restore the backup data on the client device was received; (Murphy, FIG.9, element 902 (client(s)), element 903 (server(s) and col. 14, lines 8-11: The system 900 includes a communication framework 906 (e.g., a global communication network such as the Internet) that can be employed to facilitate communications between the client(s) 902 and the server(s) 904.)

Murphy teaches a method for hot data to be distributed to provide optimal locality to peers most likely to restore the hot data, by determing whether backup data were frequently accessed, newer or older and/or infrequently accessed (e.g., “request to restore the backup data”)  as determined by the monitor component 102:
and restore the backup data on the client device from restore data staging tier in the multi-tiered backup data storage system in response to determining that the request to restore the backup data on the client device was received.  
(Murphy, col. 12, lines 45-52: “hot data is distributed to provide optimal locality to peers most likely to restore the hot data. In one example, hot data can be retained in peers in a hybrid peer-to-peer/cloud backup system. Moreover, peers in close network proximity to likely restoration points can be selected to store hot data. In addition, replica copies of hot data can be stored in reliable storage locations such as a super peer or cloud storage location to increase availability.”)
Murphy, col. 12, lines 45-52: “In another example, the virtual layers can be constructed relative to an origin location (e.g., a restoring client machine) such that locality of backup data is prioritized. For instance, backup data that is frequently accessed and newer (e.g., as determined by the monitor component 102, for example) can be stored a storage location that is closer to a restoring client machine on a network to reduce latency associated with restoration. Backup data that is older and/or infrequently accessed can be stored at storage locations that are more remote but offer cheaper or more abundant storage capacity (e.g., cloud).”

As per claim 14, (Original) The computer system of claim 12, wherein the processor further executes the program instructions to: assign a weight to each respective score determined for each respective data source.  

Claims 14 is analogous to claims 3 except that it is directed to a computer system and is rejected as indicated above and therefore likewise rejected.

As per claim 15, (Original) The computer system of claim 14, wherein the processor further executes the program instructions to: adjust the score for each set of data collected from each respective data source in the plurality of data sources using the assigned weight to each respective score to form a weighted score for each respective data source. 
 
Claims 15 is analogous to claims 4 except that it is directed to a computer system and is rejected as indicated above and therefore likewise rejected.

As per claim 16,  (Previously Presented) A computer program product for pre-fetching and staging restore data, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising: collecting, by the computer, a set of data corresponding to a client device from each respective data source in a plurality of data sources; determining, by the computer, a score for each set of data collected from each respective data source; predicting, by the computer, a probability of receiving a request to restore backup data on the client device based on analysis of the set of data collected from each respective data source and the score determined for each set of data collected from each respective data source; determining, by the computer, whether the predicted probability of receiving a request to restore the backup data on the client device is greater than or equal to a probability threshold level; and responsive to the computer determining that the predicted probability of receiving a request to restore the backup data on the client device is greater than or equal to the probability threshold level, preemptively moving, by the computer, the backup data of the client device to a  

Claims 16 is analogous to claims 1 except that it is directed to a product and is rejected as indicated above and therefore likewise rejected.

As per claim 17,  (Previously Presented) The computer program product of claim 16 further comprising: determining, by the computer, whether the request to restore the backup data on the client device was received; and responsive to the computer determining that the request to restore the backup data on the client device was received, restoring, by the computer, the backup data on the client device from the  

Claims 17 is analogous to claims 2 except that it is directed to a product and is rejected as indicated above and therefore likewise rejected.

As per claim 18, (Original) The computer program product of claim 16 further comprising: assigning, by the computer, a weight to each respective score determined for each respective data source.  

Claims 18 is analogous to claims 3 except that it is directed to a product and is rejected as indicated above and therefore likewise rejected.

As per claim 19, (Original) The computer program product of claim 18 further comprising: adjusting, by the computer, the score for each set of data collected from each respective data source in the plurality of data sources using the assigned weight to each respective score to form a weighted score for each respective data source.  

Claims 19 is analogous to claims 4 except that it is directed to a product and is rejected as indicated above and therefore likewise rejected.

As per claim 20, (Original) The computer program product of claim 19 further comprising: calculating, by the computer, a total client score for each respective client device based on the weighted score for each respective data source corresponding to each respective client device.   

Claims 20 is analogous to claims 5 except that it is directed to a product and is rejected as indicated above and therefore likewise rejected.


Pertinent Prior Art

The following are prior art references made of record but not currently relied upon:

MANAGING COMPUTING RESOURCES BY PREDICTING RESOURCE USAGE, 
(Maxwell et al., US 9,806,956 B1) 

DEVICE, SYSTEM AND METHOD FOR PREDICTIVE FAILURE ANALYSIS, 
(Nicholson et al., US 2005/0278575 A1)



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154